DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
2.         This action is in response to the communication filed on 11/24/2020. Based on amended claim 1, statutory double patenting rejection has been withdrawn. Claims 1-20 are pending, claims 1-20 have been rejected.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.         Claims 11-15 and 16-20 invoke 35 U.S.C. 112(f) (or herein pre-AIA  35 U.S.C. 112, sixth paragraph) based on the following guidance.
Claim limitations “a controller”, has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “controller” coupled with functional language “transmitting/receiving via the transceiver”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “controller 2720” (Para 0426).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5, 6, 7, 10, 11, 12, 15, 16, 17, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over BRAUN et al. (US 2016/0323757, hereinafter Braun ) in view of Kim et al. (US 2018/0184459, hereinafter Kim).
Regarding claim 1, Braun discloses a method of communication for a user equipment performed by a terminal in a wireless communication system (para 0007), the method comprising:
receiving, from a base station, a plurality of control signals (para 0011; synchronization signals);
determining at least one resource for transmitting at least one random access preamble based on a plurality of synchronization signals (para 0009; 0018; : The control module may be further operable to transmit a random access preamble to the base station transceiver using the radio resources determined based on the synchronization signals);
transmitting, to the base station, at least one random access preamble using the at least one resource for transmitting the at least one random access preamble (para 0018; transmitting random access preamble to  the base station transceiver using the radio resources determined based on the synchronization signals): and
receiving, from the base station, a random access response (RAR) as a response to the at least one random access preamble (para 0013; and 0019; receiving a random access response to the random access preamble).
Braun does not explicitly disclose that the resources are determined based on the 

In an analogous art, Kim discloses that the resources are determined based on the 
a reception result of the preambles (para 0338; comparing reception result with maximum).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify Braun’s method by adding Kim’s disclosure in order to improve reliability of a communication system.
Regarding claim 6, it is a compliment of claim1 and same rejection applies to claim 6.
Regarding claim 11, Braun further discloses a terminal in a wireless communication system, the terminal comprising:
a transceiver (para 0009; mobile transceiver); and a controller configured to perfrom the method steps of claim 1 (para 0022; processor).
Regarding claim 16, Braun further discloses a base station in a wireless communication system, the terminal comprising:
a transceiver (para 0006; base station transceiver); and a controller configured to perfrom the method steps of claim 6 (para 0007; control module).
Regarding claims 5, 10, 15 and 20, Braun further discloses wherein each of the plurality of control signals comprises at least one of a synchronization signal and a broadcast signal (para 0011; synchronization signals).
	Regarding claims, 2, 7, 12 and 17, Braun does not explicitly disclose wherein the determining the at least one resource for transmitting the at least one random access preamble comprises: identifying an index of a synchronization signal in case that a reception result of the synchronization signal is greater than a predetermined value; and determining the at least one resource for transmitting the at least one random access preamble corresponding to the index of the synchronization signal.

determining the at least one resource for transmitting the at least one random access preamble corresponding to the index of the synchronization signal (para 0338).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify Braun’s method by adding Kim’s disclosure in order to improve reliability of a communication system.

6.	Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BRAUN/Kim  in view of Xue et al. (US 2011/0150156, hereinafter Xue).
Regarding claims 3, 8, 13, 18, Braun does not explicitly disclose receiving, from the base station, information on mapping between indexes of the plurality of synchronization signals and a plurality of resource for a random access preamble transmission.
In an analogous art, Xue discloses receiving, from the base station, information on mapping between indexes of the plurality of synchronization signals and a plurality of resource for a random access preamble transmission (para 0003). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify Braun’s method by adding Xue’s disclosure in order to improve synchronization of a communication system.

7.	Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BRAUN/Kim in view of Dinan (US 2013/0188580, hereinafter Dinan).
Regarding claims 4, 9, 14 and 19, Braun does not explicitly disclose

retransmitting, to the base station, the at least one random access preamble, wherein a transmission power for the retransmitting of the at least one random access preamble is not power ramped up in case that a transmission beam is changed.
	In an analogous art, Dinan discloses identifying that the random access response is not received in a configured time (para 0203; no RAR received); and
retransmitting, to the base station, the at least one random access preamble (para 0203; if no RAR received, retransmit preamble), wherein a transmission power for the retransmitting of the at least one random access preamble is not power ramped up in case that a transmission beam is changed (para 0057 and 0178).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify Braun’s method by adding Dinan’s disclosure in order to improve reliability of a communication system.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462